 1
 2
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 SOUTHERN DIVISION
12
13 Paul Bovi,                             Case No. SACV 15-1809 AG (KESx)
14              Plaintiff,                Order Dismissing Case Without
                                          Prejudice
15                    v.
16 Charles Boris, et al.
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                         1
